Citation Nr: 0915200	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active military service from August 1969 to 
August 1971.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2005 RO rating decision.   

Inasmuch as a rating higher than 50 percent for the service-
connected PTSD is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected PTSD is not shown to have been 
manifested of occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2005, prior to the rating decision on appeal, the RO 
sent the Veteran a letter informing him of the necessary 
elements to establish entitlement to service-connected 
compensation benefits.  The Veteran was afforded time to 
respond prior to the issuance of the September 2005 rating 
decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the Veteran that VA must make reasonable 
efforts to help the Veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in .  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

With regard to the increased evaluation claim(s) included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the March 2005 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the Veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.

The Board is aware that the March 2005 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the Veteran's 
April 2004 VA examination involved studies that paralleled 
the relevant diagnostic criteria.  These studies, as well as 
the Veteran's access to his VA examination, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the Veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the November 2005 Statement of 
the Case represents VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  Vazquez-Flores, 
slip op. at 9.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim on appeal.  

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Veteran also was afforded VA examinations to evaluate the 
severity of the service-connected disability.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating for the service-connected disability of PTSD.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§ 3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The September 2005 RO rating decision increased the 
disability rating to 50 percent for the service-connected 
PTSD.  

In April 2004, the Veteran had a VA examination where he 
stated he had angry outbursts, nightmares, and flashbacks.  
He also reported having difficulty sleeping which led to 
difficulty maintaining employment.  He further reported 
depression, anxiety, and avoidance of information related to 
the Iraq War.  He also asserted that news of the Iraq war 
significantly triggered nightmares, flashbacks, disturbance 
of sleep and appetite, hypervigilance, and hyperarousal, 
anger and irritability, interpersonal difficulties, and 
difficulty with intimacy.  

During the examination, the VA examiner noted that the 
Veteran was neatly groomed and cooperative.  The examiner 
further described the Veteran as very depressed with a 
constricted range of affect.  He wept openly throughout the 
course of the interview and had great difficulty talking 
about Vietnam.  He stated that to control his symptoms he 
avoided completely any discussions about Vietnam.  

However, it was noted that his thought processes were goal 
directed and that he denied any suicidal or homicidal 
ideation.  Also during the examination, the Veteran did not 
suffer from any auditory or visual hallucinations, and no 
delusions were elicited.  

The VA examiner diagnosed the Veteran with PTSD and assigned 
him a Global Assessment of Functioning (GAF) score of 50.  

Currently on file are clinical reports referable to treatment 
received by the Veteran for the service-connected PTSD.  
These include statements from the Veteran's treating VA 
physician.  In the statement dated in October 2005, the 
doctor noted that he was treating the Veteran for PTSD with 
depression.  He indicated that the Veteran did not experience 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In comparing the PTSD symptoms reported in his VA examination 
and treatment records to the criteria of the General Rating 
Formula, the Board finds that the current manifestations are 
shown to meet the criteria for a rating higher than the 
current 50 percent for the service-connected PTSD in this 
case.  

The medical records including VA treatment notes do not serve 
to shown that the service-connected PTSD is manifested by 
more than occupational and social impairment with reduced 
reliability or difficulty in establishing and maintaining 
effective work and social relationships.  

The Veteran also is not shown to experience speech that is 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or work like 
setting).  

While the VA treatment records do display some relationship 
problems, these problems are not manifested by an inability 
to establish and maintain effective relationships as would be 
reflected by a 70 percent rating.  

Psychiatric examinations frequently include the assignment of 
a GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

Here, the assigned score when considered in light of the 
recorded medical finding does not support the assignment of a 
rating higher than 50 percent for the service-connected PTSD 
at any time during the course of the appeal.  

Accordingly, the claim for an increased rating higher than 50 
percent for the service-connected PTSD must be denied.  



ORDER

An increased rating in excess of 50 percent for the service-
connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


